EXHIBIT 10.1
NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.
FORM OF COMMON STOCK PURCHASE WARRANT
To Purchase [                    ] Shares of Common Stock of
PMFG, INC.
     THIS COMMON STOCK PURCHASE WARRANT (this “Warrant”) certifies that, for
value received, [                    ] (the “Warrant Holder”), is entitled, upon
the terms and subject to the limitations on exercise and the conditions
hereinafter set forth, at any time on or after the date occurring six months
after the date hereof (the “Initial Exercise Date”) and on or prior to 5:00 P.M.
New York City time on the fifth anniversary of the date hereof (the “Termination
Date”) but not thereafter, to subscribe for and purchase from PMFG, Inc., a
Delaware corporation (the “Company”), up to [                    ] shares (the
“Warrant Shares”) of common stock, par value $0.01 per share, of the Company
(the “Common Stock”). The purchase price of one share of Common Stock (the
“Exercise Price”) under this Warrant shall be equal to $10.56, the Closing Price
on the Trading Day immediately preceding the entering into the Securities
Purchase Agreement (as defined in Section 1), such Exercise Price subject to
adjustment hereunder.
1. Definitions.
     “Affiliate” means any person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 144 under the
Securities Act. Any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as the Warrant Holder will be
deemed to be an Affiliate of the Warrant Holder.
     “Buy-In” has the meaning given to it in Section 2(a).

 



--------------------------------------------------------------------------------



 



     “Closing Price” means on any particular date (a) if the Common Stock is
then listed on a Trading Market, the last reported closing bid price per share
of Common Stock on such date on the Trading Market (as reported by Bloomberg
L.P. at 4:15 P.M. (New York City time)), or, if there is no such price on such
date, then the closing bid price on the Trading Market on the date nearest
preceding such date (as reported by Bloomberg L.P. at 4:15 P.M. (New York City
time) for the closing bid price for regular session trading on such day), or
(b) if the Common Stock is not then listed on a Trading Market and if prices for
the Common Stock are then quoted on the OTC Bulletin Board, the last reported
closing bid price per share of Common Stock on such date (or the nearest
preceding date) on the OTC Bulletin Board, or (c) if the Common Stock is not
then quoted on the OTC Bulletin Board and if prices for the Common Stock are
then reported in the Pink Sheets published by Pink Sheets LLC (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported, or (d) if the
shares of Common Stock are not publicly traded, the fair market value of a share
of Common Stock as determined by an appraiser selected in good faith by the
Warrant Holder and reasonably acceptable to the Company.
     “Common Stock” has the meaning given to it in the Preamble.
     “Company” has the meaning given to it in the Preamble.
     “Credit Facility” means the Revolving Credit and Term Loan Agreement, dated
as of April 30, 2008, among Peerless Mfg. Co., PMC Acquisition, Inc., the
Company, Comerica Bank, as administrative agent for the lenders, and the other
lenders party thereto, as such agreement may be amended, restated, modified,
renewed, replaced, supplemented or refinanced in whole or in part from time to
time (including successive amendments, restatements, modifications, renewals,
replacements, supplements or refinancings and whether or not with the original
administrative agent and lenders or another administrative agent or agents or
other lenders); provided, that any such amendment, restatement, modification,
renewal, replacement, supplement or refinancing shall not increase by more than
ten (10) percent the aggregate amount of the indebtedness and commitments
covered thereby as of the date hereof, or impose materially more restrictive
limitations on the payment of dividends on, or the redemption of, the Preferred
Stock, than those set forth therein as of the date hereof; provided, further,
that the modification of financial or other covenants (other than the covenant
set forth in Section 8.5 therein on the date hereof with respect to dividends
and redemptions) or defaults, which has the effect of making them more
restrictive, shall be deemed not to be an additional restriction on the payment
of dividends on, or the redemption of, the Preferred Stock.
     “DWAC” has the meaning given to it in Section 2(a).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
     “Exercise Period” means the period commencing on the Initial Exercise Date
and ending on the Termination Date.
     “Exercise Price” has the meaning given to it in the Preamble.
     “Incumbent Directors” means the individuals who, as of the date hereof, are
directors of the Company and any individual becoming a director subsequent to
the date hereof whose election, nomination for election by the Company’s
stockholders, or appointment, was approved

2



--------------------------------------------------------------------------------



 



by a vote of at least two-thirds of the then Incumbent Directors (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such
nomination); provided, however, that an individual shall not be an Incumbent
Director if such individual’s election or appointment to the Company’s Board of
Directors occurs as a result of an actual or threatened election contest (as
described in Rule 14a-12(c) of the Exchange Act) with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Company’s Board of
Directors.
     “Initial Exercise Date” has the meaning given to it in the Preamble.
     “Notice of Exercise” has the meaning given to it in Section 2(a).
     “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
     “Reorganization Event” means the occurrence of any of the following events:
     (i) the acquisition by any Person, other than Brown Advisory Securities,
LLC, of beneficial ownership (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) of 50% or more of the then outstanding shares of Common Stock;
provided, however, that for the purposes of this provision, the following
acquisitions shall not constitute a Reorganization Event: (A) any acquisition by
the Company or a subsidiary of the Company (each a “Subsidiary”) of shares of
Common Stock or other securities entitled to vote generally in the election of
directors in the case of the Company (“Voting Securities”) or (B) any
acquisition of Voting Securities by any Person pursuant to a Business
Combination (as defined below) that complies with clauses (A), (B) and (C) of
clause (iii) below;
     (ii) a majority of the Board ceases to be comprised of Incumbent Directors;
and
     (iii) consummation of a reorganization, merger or consolidation, a sale or
other disposition of all or substantially all of the assets of the Company (for
purposes herein, “all or substantially all of the assets” shall mean more than a
majority of the Company’s total assets) or other transaction (each, a “Business
Combination”), unless, in each case, immediately following the Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners of Voting Securities immediately prior to the
Business Combination beneficially own, directly or indirectly, more than 50% of
the combined voting power of the then outstanding Voting Securities of the
entity resulting from the Business Combination (including, without limitation,
an entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), (B) no Person (other than the Company, such entity resulting from
the Business Combination, or any employee benefit plan (or related trust)
sponsored or maintained by the Company, any Subsidiary or such entity resulting
from the Business Combination) beneficially owns, directly or indirectly, 50% or
more of the combined voting power of the then outstanding Voting Securities of
the entity resulting from the Business Combination, and (C) at least a majority
of the members of the board of directors of the entity resulting from the
Business Combination were Incumbent Directors at the time of the execution of
the initial agreement or of the action of the Company’s Board of Directors
providing for the Business Combination.

3



--------------------------------------------------------------------------------



 



     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
     “Securities Purchase Agreement” means that certain Securities Purchase
Agreement, dated as of September 4, 2009, by and between the Company and the
purchasers whose names and addresses are set forth on the signature pages
thereto.
     “Termination Date” has the meaning given to it in the Preamble.
     “Trading Day” means (A) a day on which the Common Stock is traded on a
Trading Market (as defined below), or (B) if the Common Stock is not listed on a
Trading Market, a day on which the Common Stock is traded on the over the
counter market, as reported by the OTC Bulletin Board, or (C) if the Common
Stock is not quoted on the OTC Bulletin Board, a day on which prices for the
Common Stock are reported in the Pink Sheets published by Pink Sheets LLC (or
any similar organization or agency succeeding to its functions of reporting
prices); provided, that in the event that the Common Stock is not listed, quoted
or reported as set forth in (A), (B) and (C) hereof, then Trading Day shall mean
a Trading Day.
     “Trading Market” means the following national securities exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, the American Stock Exchange or the New York Stock Exchange.
     “Volume Weighted Average Price” or “VWAP” means for any date, the price
determined by the first of the following clauses that applies: (a) if the Common
Stock is then listed on a Trading Market, the volume weighted average of the
prices per share of the Common Stock traded on such date (or the nearest
preceding date) on the Trading Market on which the Common Stock is then listed
as reported by Bloomberg L.P. (based on a Trading Day from 9:30 A.M. New York
City time to 4:00 P.M. New York City time); (b) if the Common Stock is not then
listed on a Trading Market and if prices for the Common Stock are then quoted on
the OTC Bulletin Board, the volume weighted average of the prices per share of
the Common Stock traded on such date (or the nearest preceding date) on the OTC
Bulletin Board; (c) if the Common Stock is not then quoted on the OTC Bulletin
Board and if prices for the Common Stock are then reported in the Pink Sheets
published by Pink Sheets LLC (or a similar organization or agency succeeding to
its functions of reporting prices), the last bid price per share of the Common
Stock so reported on such date (or the most recent bid price if none is reported
for such date); or (d) in all other cases, the fair market value of a share of
Common Stock as determined by an independent appraiser selected in good faith by
the Warrant Holder and reasonably acceptable to the Company.
     “Warrant” has the meaning given to it in the Preamble.
     “Warrant Holder” has the meaning given to it in the Preamble.
     “Warrant Share Delivery Date” has the meaning given to it in Section 2(a).
     “Warrant Shares” has the meaning given to it in the Preamble.

4



--------------------------------------------------------------------------------



 



2. Exercise.
     (a) This Warrant may be exercised in whole or in part at any time on or
after the Initial Exercise Date and prior to the Termination Date upon delivery
of the notice of exercise form attached hereto as Appendix A (the “Notice of
Exercise”) and payment of the aggregate Exercise Price for that number of
Warrant Shares then being purchased to the Company during normal business hours
on any Trading Day at the Company’s principal executive offices (or such other
office or agency of the Company as the Company may designate by notice to the
Warrant Holder). The Warrant Shares so purchased shall be deemed to be issued to
the Warrant Holder or the Warrant Holder’s designee, as the record owner of such
shares, as of 5:00 P.M. New York City time on the date on which the aggregate
Exercise Price shall have been paid and the completed Notice of Exercise shall
have been delivered. Payment of the Exercise Price shall be made only by the
surrender and cancellation of Warrant Shares issuable under this Warrant (and
without the payment of the Exercise Price in cash) as consideration for
receiving a certificate or certificates evidencing a number of Warrant Shares
determined according to the following formula:
X = Y (A-B) / A

       
 
     
 
where:    
 
     
 
(X) =   the number of Warrant Shares issuable to Warrant Holder upon the
cashless exercise;
 
     
 
(Y) =   the number of Warrant Shares to be surrendered and cancelled under this
Warrant;
 
     
 
(A) =   the VWAP on the Trading Day immediately preceding the date of exercise;
 
     
 
(B) =   the Exercise Price, as adjusted pursuant to Section 8.

Certificates for the Warrant Shares so purchased shall be transmitted by the
Company’s transfer agent by crediting the account of the Warrant Holder’s prime
broker with The Depository Trust Company through its Deposit / Withdrawal At
Custodian (“DWAC”) system if the Company is a participant in such system (and so
long as the legend may be removed in accordance with Section 5.12 of the
Securities Purchase Agreement), and otherwise by physical delivery to the
address specified by the Warrant Holder in the Notice of Exercise, within a
reasonable time, not exceeding three (3) Trading Days after this Warrant shall
have been so exercised, including the delivery of a completed Notice of Exercise
(the “Warrant Share Delivery Date”). The certificates so delivered shall be in
such denominations as may be requested by the Warrant Holder and shall be
registered in the name of the Warrant Holder or such other name as shall be
designated by the Warrant Holder. In addition to any other rights available to
the Warrant Holder, if the Company fails to deliver to the Warrant Holder a
certificate or certificates representing the Warrant Shares pursuant to an
exercise on or before the Warrant Share Delivery Date, and if after such date
the Warrant Holder is required by its broker to purchase (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Warrant Holder of the Warrant Shares which the Warrant Holder
anticipated receiving upon such exercise (a “Buy-In”), then the Company shall,
to the extent permitted by the Credit Facility, (1) pay in cash to the Warrant
Holder the amount by which (x) the Warrant Holder’s total purchase price
(including customer brokerage commissions, if any) for the shares of

5



--------------------------------------------------------------------------------



 



Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of Warrant Shares that the Company was required to deliver to the Warrant
Holder in connection with the exercise at issue times (B) the price at which the
sell order giving rise to such purchase obligation was executed, and (2) at the
option of the Warrant Holder, either reinstate the portion of the Warrant and
equivalent number of Warrant Shares for which such exercise was not honored or
deliver to the Warrant Holder the number of shares of Common Stock that would
have been issued had the Company timely complied with its exercise and delivery
obligations hereunder. Any such amount not paid as required under this
Section 2(a) due to restrictions under the Credit Facility shall be paid by the
Company when such payment is no longer restricted by the Credit Facility. For
example, if the Warrant Holder purchases Common Stock having a total purchase
price of $11,000 to cover a Buy-In with respect to an attempted exercise of
shares of Common Stock with an aggregate Exercise Price giving rise to such
purchase obligation of $10,000, under clause (1) of the immediately preceding
sentence the Company shall be required to pay the Warrant Holder $1,000. The
Warrant Holder shall provide the Company written notice indicating the amounts
payable to the Warrant Holder in respect to the Buy-In, together with applicable
confirmations and other evidence reasonably requested by the Company. Nothing
herein shall limit a Warrant Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing shares of Common
Stock upon exercise of the Warrant as required pursuant to the terms hereof.
Notwithstanding anything herein to the contrary, the Warrant Holder shall not be
required to physically surrender this Warrant to the Company until the Warrant
Holder has purchased all of the Warrant Shares available hereunder and the
Warrant has been exercised in full, in which case, the Holder shall surrender
this Warrant to the Company for cancellation within three (3) Trading Days of
the date the final Notice of Exercise is delivered to the Company. Partial
exercises of this Warrant resulting in purchases of a portion of the total
number of Warrant Shares available hereunder shall have the effect of lowering
the outstanding number of Warrant Shares purchasable hereunder in an amount
equal to the applicable number of Warrant Shares purchased. The Warrant Holder
and the Company shall maintain records showing the number of Warrant Shares
purchased and the date of such purchases. The Company shall deliver any
objection to any Notice of Exercise within two (2) Trading Days of receipt of
such notice. In the event of any dispute or discrepancy, the records of the
Company shall be controlling and determinative in the absence of manifest error.
The Warrant Holder and any assignee, by acceptance of this Warrant, acknowledge
and agree that, by reason of the provisions of this paragraph, following the
purchase of a portion of the Warrant Shares hereunder, the number of Warrant
Shares available for purchase hereunder at any given time may be less than the
amount stated on the face hereof.
     (b) If this Warrant shall have been exercised in part, the Company shall,
at its own expense and at the time of delivery of the certificate or
certificates representing Warrant Shares, deliver to the Warrant Holder a new
Warrant evidencing the rights of the Warrant Holder to purchase the unpurchased
Warrant Shares called for by this Warrant, which new Warrant shall in all other
respects be identical to this Warrant.
     (c) Notwithstanding anything to the contrary herein, the Warrant Holder
shall not have the right to exercise any portion of this Warrant, pursuant to
Section 2 or otherwise, to the extent that after giving effect to such issuance
after exercise, the Warrant Holder (together with the Warrant Holder’s
affiliates), as set forth on the applicable Notice of Exercise, would
beneficially own in excess of 9.9% of the number of shares of the Common Stock
outstanding

6



--------------------------------------------------------------------------------



 



immediately after giving effect to such issuance, other than any group including
Brown Advisory Holdings, Incorporated or its affiliates. For purposes of this
Section 2(c), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act, it being acknowledged by the Warrant Holder
that the Company is not representing to the Warrant Holder that such calculation
is in compliance with Section 13(d) of the Exchange Act and the Warrant Holder
is solely responsible for any schedules required to be filed in accordance
therewith. To the extent that the limitation contained in this Section 2(c)
applies, the determination of whether this Warrant is exercisable (in relation
to other securities owned by the Warrant Holder) and of which portion of this
Warrant is exercisable shall be in the sole discretion of the Warrant Holder,
and the submission of a Notice of Exercise shall be deemed to be the Warrant
Holder’s determination of whether this Warrant is exercisable (in relation to
other securities owned by the Warrant Holder) and of which portion of this
Warrant is exercisable, in each case subject to such aggregate percentage
limitation, and the Company shall have no obligation to verify or confirm the
accuracy of such determination. For purposes of this Section 2(c), in
determining the number of outstanding shares of Common Stock, the Warrant Holder
may rely on the number of outstanding shares of Common Stock as reflected in the
latest of (x) the Company’s most recent Form 10-Q or Form 10-K, as the case may
be, (y) a more recent public announcement by the Company or (z) any other notice
by the Company or the Company’s transfer agent setting forth the number of
shares of Common Stock outstanding. Upon the written or oral request of the
Warrant Holder, the Company shall within two (2) Trading Days confirm orally and
in writing to the Warrant Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Warrant, by the Warrant Holder or its Affiliates
since the date as of which such number of outstanding shares of Common Stock was
reported.
3. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which the Warrant Holder would otherwise be entitled to
purchase upon such exercise, the Company shall pay, to the extent permitted by
the Credit Facility, a cash adjustment in respect of such final fraction in an
amount equal to such fraction multiplied by the VWAP on the date of exercise.
Any such amount not paid as required under this Section 3 due to restrictions
under the Credit Facility shall be paid by the Company when such payment is no
longer restricted by the Credit Facility.
4. Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Warrant Holder for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Warrant Holder or in such name or names as
may be directed by the Warrant Holder; provided, however, that the Company shall
not be required to pay any tax that may be payable in respect of any transfer
involved in the registration of any certificates for Warrant Shares or the
Warrants in a name other than that of the Warrant Holder. The Warrant Holder
shall be responsible for all other tax liability that may arise as a result of
holding or transferring this Warrant or receiving Warrant Shares upon exercise
hereof.
5. Closing of Books. The Company will not close its stockholder books or records
in any manner that prevents the timely exercise of this Warrant pursuant to the
terms hereof.

7



--------------------------------------------------------------------------------



 



6. Transfer, Division and Combination.
     (a) The Warrant Holder understands and agrees that all certificates
evidencing the Warrant Shares to be issued to the Warrant Holder must bear the
following legend:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL OR OTHER EVIDENCE,
IN FORM, SUBSTANCE AND SCOPE REASONABLY ACCEPTABLE TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED UNDER SAID ACT.”
     (b) Subject to compliance with any applicable securities laws and the
conditions set forth herein, including those set forth in Section 6(a) of this
Warrant, this Warrant and all rights hereunder are transferable, in whole or in
part, upon surrender of this Warrant at the principal executive office of the
Company, together with a written assignment of this Warrant substantially in the
form attached hereto as Appendix B duly executed by the Warrant Holder or its
agent or attorney and funds sufficient to pay any transfer taxes payable upon
the making of such transfer. Upon such surrender and, if required, such payment,
the Company shall execute and deliver a new Warrant or Warrants in the name of
the assignee or assignees and in the denomination or denominations specified in
such instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled. A Warrant, if properly assigned, may be exercised by a
new holder for the purchase of Warrant Shares without having a new Warrant
issued.
     (c) This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Warrant Holder or its agent or attorney. Subject to
compliance with Section 6(a) as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.
     (d) The Company shall prepare, issue and deliver at its own expense (other
than transfer taxes) the new Warrant or Warrants under this Section 6.
     (e) The Company agrees to maintain, at its aforesaid office, books for the
registration and the registration of transfer of the Warrants.
7. No Rights as Stockholder Until Exercise. This Warrant does not entitle the
Warrant Holder to any voting rights or other rights as a stockholder of the
Company prior to the exercise hereof. Upon the surrender of this Warrant and
delivery of the completed Notice of Exercise, the Warrant Shares so purchased
shall be deemed to be issued to such Warrant Holder as the record owner of such
shares as of 5:00 P.M. New York City time on the later of the date of such
surrender.

8



--------------------------------------------------------------------------------



 



8. Adjustments of Exercise Price and Number of Warrant Shares.
     (a) Adjustments for Stock Splits and Combinations. If the Company shall at
any time or from time to time after the date hereof, effect a stock split of the
outstanding shares of Common Stock, the Exercise Price shall be proportionately
decreased (e.g., a 2:1 stock split shall result in a decrease in the Exercise
Price by 50%, taking into account all prior adjustments made thereto under this
Section 8). If the Company shall at any time or from time to time after the date
hereof, combine the outstanding shares of Common Stock, the Exercise Price shall
be proportionately increased (e.g., a 1:2 combination shall result in an
increase in the Exercise Price by a multiple of 2.0, taking into account all
prior adjustments made thereto under this Section 8). Any adjustments under this
Section 8(a) shall be effective at the close of business on the date the stock
split or combination becomes effective.
     (b) Adjustments for Dividends and Distributions of Common Stock. If the
Company shall at any time or from time to time after the date hereof, make or
issue or set a record date for the determination of holders of shares of Common
Stock entitled to receive a dividend or other distribution payable in shares of
Common Stock, then, and in each event, the Exercise Price shall be decreased as
of the time of such issuance or, in the event such record date shall have been
fixed, as of the close of business on such record date, by multiplying the
Exercise Price then in effect by a fraction:

  (1)   the numerator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date; and     (2)   the denominator of
which shall be the total number of shares of Common Stock issued and outstanding
immediately prior to the time of such issuance or the close of business on such
record date plus the number of shares of Common Stock issuable in payment of
such dividend or distribution.

     (c) Adjustment for Merger or Reorganization, etc. If at any time or from
time to time after the date hereof there shall occur any reorganization,
recapitalization, reclassification, consolidation, merger or other
Reorganization Event involving the Company in which shares of Common Stock are
converted into or exchanged for securities, cash or other property (other than a
transaction covered by Section 8(a) or Section 8(b)), then, following any such
reorganization, recapitalization, reclassification, consolidation, merger or
other Reorganization Event, each Warrant shall thereafter be exercisable in lieu
of the shares of Common Stock for which it was exercisable for prior to such
event for the kind and amount of securities, cash or other property which a
holder of the number of shares of Common Stock of the Company issuable upon
exercise of the Warrant immediately prior to such reorganization,
recapitalization, reclassification, consolidation, merger or other
Reorganization Event would have been entitled to receive pursuant to such
transaction; and, in such case, appropriate adjustment (as determined in good
faith by the Company’s Board of Directors) shall be made in the application of
the provisions in Section 8 with respect to the rights and interests thereafter
of the Warrant Holders, to the end that the provisions set forth in this
Section 8 (including provisions with respect to changes in and other adjustments
to the Exercise Price) shall thereafter be applicable, as nearly as reasonably
may be, in relation to any securities or other property thereafter deliverable
upon the exercise of the Warrant.

9



--------------------------------------------------------------------------------



 



     (d) Adjustments for Dividends Other than Common Stock. In the event that
the Company shall at any time declare a dividend (other than a dividend
consisting solely of shares of Common Stock) or otherwise distribute to its
holders of Common Stock any monies, assets, property, rights, evidences of
indebtedness, securities (other than shares of Common Stock), whether issued by
the Company or by another person or entity, or any other thing of value, the
holders of the Warrants, in addition to the shares of Common Stock or other
securities receivable upon exercise thereof, shall receive, upon exercise
thereof, the same monies, property, assets, rights, evidences of indebtedness,
securities or any other thing of value that they would have been entitled to
receive at the time of such dividend or distribution. At the time of any such
dividend or distribution, the Company shall make appropriate reserves to ensure
the timely performance of the provisions of this Section 8(d).
9. Notice of Adjustment. Whenever the number of Warrant Shares or number or kind
of securities or other property purchasable upon the exercise of this Warrant or
the Exercise Price is adjusted, as herein provided, the Company shall give
notice thereof to the Warrant Holder, which notice shall state the number of
Warrant Shares (and other securities or property) purchasable upon the exercise
of this Warrant and the Exercise Price of such Warrant Shares (and other
securities or property) after such adjustment, setting forth a brief statement
of the facts requiring such adjustment and setting forth the computation by
which such adjustment was made.
10. Notice of Corporate Action. If at any time:
     (a) the Company shall take a record of the holders of its Common Stock for
the purpose of entitling them to receive a dividend or other distribution, or
any right to subscribe for or purchase any evidence of its indebtedness, any
shares of stock of any class or any other securities or property, or to receive
any other right; or
     (b) there shall occur any reorganization, recapitalization,
reclassification, consolidation, merger or other Reorganization Event involving
the Company;
then in any one or more of such cases, the Company shall give to the Warrant
Holder (i) at least ten (10) Trading Days prior written notice of the date on
which a record date shall be selected for such dividend, distribution or right
or for determining rights to vote in respect of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
liquidation or winding up, and (ii) in the case of any such reorganization,
recapitalization, reclassification, consolidation, merger or other
Reorganization Event involving the Company at least ten (10) Trading Days prior
written notice of the date when the same shall take place. Such notice shall
also specify (i) the date on which any such record is to be taken for the
purpose of such dividend, distribution or right, the date on which the holders
of Common Stock shall be entitled to any such dividend, distribution or right,
and the amount and character thereof, and (ii) the date on which any such
reorganization, recapitalization, reclassification, consolidation, merger or
other Reorganization Event involving the Company is to take place and the time,
if any such time is to be fixed, as of which the holders of Common Stock shall
be entitled to exchange their Common Stock for securities or other property
deliverable upon such disposition, dissolution, liquidation or winding up.
11. Authorized Shares. The Company covenants that during the period the Warrant
is outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of the Warrant Shares
upon the exercise of any purchase

10



--------------------------------------------------------------------------------



 



rights under this Warrant. The Company further covenants that its issuance of
this Warrant shall constitute full authority to its officers who are charged
with the duty of executing stock certificates to execute and issue the necessary
certificates for the Warrant Shares upon the exercise of the purchase rights
under this Warrant. The Company will take all such commercially reasonable
action as may be necessary to assure that such Warrant Shares may be issued as
provided herein without violation of any applicable law or regulation, or of any
requirements of the Trading Market upon which the Common Stock may be listed.
12. Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and, in the
case of mutilation, upon surrender and cancellation of such Warrant or stock
certificate, the Company will make and deliver a new Warrant or stock
certificate dated as of such cancellation, in lieu of such Warrant or stock
certificate.
13. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.
14. Miscellaneous.
     (a) Interpretation, Governing Law, Dispute Resolution. All issues regarding
interpretation of this Warrant, governing law and dispute resolution shall be
governed by the terms of the Securities Purchase Agreement.
     (b) Restrictions. The Warrant Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws.
     (c) Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder by the Warrant Holder shall operate as a waiver of
such right or otherwise prejudice the Warrant Holder’s rights, powers or
remedies. If the Company willfully and knowingly fails to comply with any
provision of this Warrant and such failure results in any material damages to
the Warrant Holder, the Company shall pay to the Warrant Holder such amounts as
shall be sufficient to cover any costs and expenses incurred by the Warrant
Holder in collecting any amounts due pursuant hereto or in otherwise enforcing
any of its rights, powers or remedies hereunder, including, but not limited to,
reasonable attorneys’ fees.
     (d) Notices. Any notice, request or other document required or permitted to
be given or delivered to the Warrant Holder by the Company shall be delivered in
accordance with the notice provisions of the Securities Purchase Agreement.
     (e) Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Warrant Holder to exercise this Warrant or purchase
Warrant Shares, and no enumeration herein of the rights or privileges of the
Warrant Holder, shall give rise to any liability of Warrant Holder for the
purchase price of any Common Stock or as a stockholder of the Company, whether
such liability is asserted by the Company or by creditors of the Company.

11



--------------------------------------------------------------------------------



 



     (f) Remedies. Warrant Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby waives the
defense in any action for specific performance that a remedy at law would be
adequate.
     (g) Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of the Warrant Holder.
     (h) Amendment and Waiver. This Warrant may be modified or amended only with
the written consent of the Company and the Warrant Holder.
     (i) Severability. Wherever possible, each provision of this Warrant shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provision of this Warrant.
     (j) Headings. The headings in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.
*********************

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed
as of September 4, 2009.

            PMFG, INC.,
a Delaware corporation
      By:             Peter J. Burlage        President and Chief Executive
Officer   

13



--------------------------------------------------------------------------------



 



         

APPENDIX A
NOTICE OF EXERCISE
TO: PMFG, Inc.
(1) The undersigned hereby elects to purchase [                    ] Warrant
Shares of PMFG, Inc. pursuant to the terms of the attached Warrant.
(2) Please issue a certificate or certificates representing the number of
Warrant Shares as the Company is required to issue in accordance with the
cashless exercise provisions of Section 2 of the Warrant in the name of the
undersigned or in such other name as is specified below:
 
(3) The Warrant Shares shall be delivered to the following:
 
 
 
*********************
     IN WITNESS WHEREOF, the undersigned has caused this Notice of Exercise to
be duly executed as of                     , 20___.

             
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

A-1



--------------------------------------------------------------------------------



 



APPENDIX B
ASSIGNMENT FORM
(To assign the foregoing Warrant, execute this form and supply the required
information. Do not use this form to exercise the Warrant.)
FOR VALUE RECEIVED, the right and obligations represented by the foregoing
Warrant to purchase                      shares of Common Stock to which the
within Warrant relates are hereby assigned to

     
 
   
 
  whose address is
 
   
 
   
 
   
 
   
 
   

The undersigned hereby appoints                                         attorney
to transfer said right on the books of the Company with full power of
substitution in the premises.

             
 
           
 
  By:        
 
  Name:  
 
   
 
  Address:  
 
   
 
     
 
             

Signature Guaranteed:
                                                                                
NOTE: This signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

B-1